     Case 2:20-cv-01975-KJM-DMC Document 35 Filed 08/10/21 Page 1 of 17


 1
 2
 3
 4
 5
 6
 7
 8
 9
10
11                          UNITED STATES DISTRICT COURT
12       EASTERN DISTRICT OF CALIFORNIA - SACRAMENTO DIVISION
13
14 LANE LABBE’; LISA LABBE’; JANE                  Case No. 2:20-cv-01975-KJM-DMC
   LABBE’; APRIL TOMCZAK,
15                                                 STIPULATED PROTECTIVE
                Plaintiffs,                        ORDER
16
          v.
17
   DOMETIC CORPORATION, a
18 Delaware corporation, and DOES 1 to
   50, inclusive,
19
                Defendants.
20
21
22           1.     PURPOSES AND LIMITATIONS
23           Disclosure and discovery activity in this action are likely to involve
24 production of confidential, proprietary, or private information for which special
25 protection from public disclosure and from use for any purpose other than
26 prosecuting this litigation may be warranted. Accordingly, the parties hereby
27 stipulate to and petition the court to enter the following Stipulated Protective Order.
28 The parties acknowledge that this Order does not confer blanket protections on all
                                                                  Case No. 2:20-cv-01975-KJM-DMC
     DC25-0000004                                           (PROPOSED) STIPULATED PROTECTIVE
     13863938.1
                                                  1                                        ORDER
     Case 2:20-cv-01975-KJM-DMC Document 35 Filed 08/10/21 Page 2 of 17


 1 disclosures or responses to discovery and that the protection it affords from public
 2 disclosure and use extends only to the limited information or items that are entitled
 3 to confidential treatment under the applicable legal principles. The parties further
 4 acknowledge that the purpose of this Stipulated Protective Order is to facilitate pre-
 5 trial disclosures and discovery, and will not govern the trial of the action. The
 6 parties further acknowledge, as set forth in Section 12.3, below, that this Stipulated
 7 Protective Order does not entitle them to file confidential information under seal;
 8 Civil Local Rule 140 and 141.1, and the Honorable Kimberly J. Mueller’s Standing
 9 Orders, sets forth the procedures that must be followed and the standards that will be
10 applied when a party seeks permission from the court to file material under seal.
11           2.     DEFINITIONS
12           2.1    Challenging Party: a Party or Non-Party that challenges the
13 designation of information or items under this Order.
14           2.2    “CONFIDENTIAL” Information or Items: information (regardless of
15 how it is generated, stored or maintained) or tangible things that qualify for
16 protection under Federal Rule of Civil Procedure 26(c).
17           2.3    Counsel (without qualifier): Outside Counsel of Record and House
18 Counsel (as well as their support staff).
19           2.4    Designating Party: a Party or Non-Party that designates information or
20 items that it produces in disclosures or in responses to discovery as
21 “CONFIDENTIAL.”
22           2.5    Disclosure or Discovery Material: all items or information, regardless
23 of the medium or manner in which it is generated, stored, or maintained (including,
24 among other things, testimony, transcripts, and tangible things), that are produced or
25 generated in disclosures or responses to discovery in this matter.
26           2.6    Expert: a person with specialized knowledge or experience in a matter
27 pertinent to the litigation who has been retained by a Party or its counsel to serve as
28 an expert witness or as a consultant in this action.
                                                                 Case No. 2:20-cv-01975-KJM-DMC
     DC25-0000004                                          (PROPOSED) STIPULATED PROTECTIVE
     13863938.1
                                                 2                                        ORDER
     Case 2:20-cv-01975-KJM-DMC Document 35 Filed 08/10/21 Page 3 of 17


 1           2.7    House Counsel: attorneys who are employees of a party to this action.
 2 House Counsel does not include Outside Counsel of Record or any other outside
 3 counsel.
 4           2.8    Non-Party: any natural person, partnership, corporation, association, or
 5 other legal entity not named as a Party to this action.
 6           2.9    Outside Counsel of Record: attorneys who are not employees of a
 7 party to this action but are retained to represent or advise a party to this action and
 8 have appeared in this action on behalf of that party or are affiliated with a law firm
 9 which has appeared on behalf of that party.
10           2.10 Party: any party to this action, including all of its officers, directors,
11 employees, consultants, retained experts, and Outside Counsel of Record (and their
12 support staffs).
13           2.11 Producing Party: a Party or Non-Party that produces Disclosure or
14 Discovery Material in this action.
15           2.12 Professional Vendors: persons or entities that provide litigation
16 support services (e.g., photocopying, videotaping, translating, preparing exhibits or
17 demonstrations, and organizing, storing, or retrieving data in any form or medium)
18 and their employees and subcontractors.
19           2.13 Protected Material: any Disclosure or Discovery Material that is
20 designated as “CONFIDENTIAL.”
21           2.14 Receiving Party: a Party that receives Disclosure or Discovery
22 Material from a Producing Party.
23           3.     SCOPE
24           The protections conferred by this Stipulation and Order cover not only
25 Protected Material (as defined above), but also (1) any information copied or
26 extracted from Protected Material; (2) all copies, excerpts, summaries, or
27 compilations of Protected Material; and (3) any testimony, conversations, or
28 presentations by Parties or their Counsel that might reveal Protected Material.
                                                                   Case No. 2:20-cv-01975-KJM-DMC
     DC25-0000004                                            (PROPOSED) STIPULATED PROTECTIVE
     13863938.1
                                                  3                                         ORDER
     Case 2:20-cv-01975-KJM-DMC Document 35 Filed 08/10/21 Page 4 of 17


 1 However, the protections conferred by this Stipulation and Order do not cover the
 2 following information: (a) any information that is in the public domain at the time of
 3 disclosure to a Receiving Party or becomes part of the public domain after its
 4 disclosure to a Receiving Party as a result of publication not involving a violation of
 5 this Order, including becoming part of the public record through trial or otherwise;
 6 (b) any information known to the Receiving Party prior to the disclosure or obtained
 7 by the Receiving Party after the disclosure from a source who obtained the
 8 information lawfully and under no obligation of confidentiality to the Designating
 9 Party; and (c) any evidence that may be presented at any court hearing or
10 proceeding. Accordingly, any use of Protected Material at trial shall be governed
11 by a separate agreement or order.
12           4.     DURATION
13           Even after final disposition of this litigation, the confidentiality obligations
14 imposed by this Order shall remain in effect until a Designating Party agrees
15 otherwise in writing or a court order otherwise directs. Final disposition shall be
16 deemed to be the later of (1) dismissal of all claims and defenses in this action, with
17 or without prejudice; and (2) final judgment herein after the completion and
18 exhaustion of all appeals, rehearings, remands, trials, or reviews of this action,
19 including the time limits for filing any motions or applications for extension of time
20 pursuant to applicable law.
21           5.     DESIGNATING PROTECTED MATERIAL
22           5.1    Exercise of Restraint and Care in Designating Material for Protection.
23 All information provided to or filed with the Court is presumptively public. Each
24 Party or Non-Party that designates information or items for protection under this
25 Order must therefore take care to limit any such designation to specific material that
26 qualifies under the appropriate standards. The Designating Party must designate for
27 protection only those parts of material, documents, items, or oral or written
28 communications that qualify – so that other portions of the material, documents,
                                                                   Case No. 2:20-cv-01975-KJM-DMC
     DC25-0000004                                            (PROPOSED) STIPULATED PROTECTIVE
     13863938.1
                                                   4                                        ORDER
     Case 2:20-cv-01975-KJM-DMC Document 35 Filed 08/10/21 Page 5 of 17


 1 items, or communications for which protection is not warranted are not swept
 2 unjustifiably within the ambit of this Order.
 3           Mass, indiscriminate, or routinized designations are prohibited. Designations
 4 that are shown to be clearly unjustified or that have been made for an improper
 5 purpose (e.g., to unnecessarily encumber or retard the case development process,
 6 discovery, or to impose unnecessary expenses and burdens on other parties) expose
 7 the Designating Party to sanctions.
 8           If it comes to a Designating Party’s attention that information or items that it
 9 designated for protection do not qualify for protection, that Designating Party must
10 promptly notify all other Parties that it is withdrawing the mistaken designation.
11           5.2    Manner and Timing of Designations. Except as otherwise provided in
12 this Order (see, e.g., second paragraph of section 5.2(a) below), or as otherwise
13 stipulated or ordered, Disclosure or Discovery Material that qualifies for protection
14 under this Order must be clearly so designated before the material is disclosed or
15 produced.
16           Designation in conformity with this Order requires:
17           (a) for information in documentary form (e.g., paper or electronic documents,
18 but excluding transcripts of depositions or other pretrial or trial proceedings), that
19 the Producing Party affix the legend “CONFIDENTIAL” to each page that contains
20 protected material. If only a portion or portions of the material on a page qualifies
21 for protection, the Producing Party also must clearly identify the protected portion(s)
22 (e.g., by making appropriate markings in the margins).
23           A Party or Non-Party that makes original documents or materials available for
24 inspection need not designate them for protection until after the inspecting Party has
25 indicated which material it would like copied and produced. During the inspection
26 and before the designation, all original documents or materials made available for
27 inspection shall be deemed “CONFIDENTIAL.” After the inspecting Party has
28 identified the documents it wants copied and produced, the Producing Party must
                                                                  Case No. 2:20-cv-01975-KJM-DMC
     DC25-0000004                                           (PROPOSED) STIPULATED PROTECTIVE
     13863938.1
                                                  5                                        ORDER
     Case 2:20-cv-01975-KJM-DMC Document 35 Filed 08/10/21 Page 6 of 17


 1 determine which documents, or portions thereof, qualify for protection under this
 2 Order. Then, before producing the specified documents, the Producing Party must
 3 affix the “CONFIDENTIAL” legend to each page that contains Protected Material.
 4 If only a portion or portions of the material on a page qualifies for protection, the
 5 Producing Party also must clearly identify the protected portion(s) (e.g., by making
 6 appropriate markings in the margins).
 7           (b) for testimony given in deposition or in other pretrial or trial proceedings,
 8 that the Designating Party identify on the record, before the close of the deposition,
 9 hearing, or other proceeding, all protected testimony. When it is impractical to
10 identify separately each portion of testimony that is entitled to protection and it
11 appears that substantial portions of the testimony may qualify for protection, the
12 Designating Party may invoke on the record (before the deposition, hearing, or other
13 proceeding is concluded) a right to have up to 7 days from the date of the deposition
14 to identify the specific portions of the testimony as to which protection is sought.
15 Only those portions of the testimony that are appropriately designated for protection
16 within the 7 days shall be covered by the provisions of this Order. Specificity in
17 designating testimony for protection is required. Except as provided in this
18 subsection 5.2(b), under no circumstances shall a Designating Party - at the
19 deposition or hearing, or up to 7 days afterwards if that period is properly invoked –
20 designate or treat an entire transcript or the entirety of testimony as
21 “CONFIDENTIAL”.
22           Parties shall give the other parties notice if they reasonably expect a
23 deposition, hearing or other proceeding to include Protected Material so that the
24 other parties can ensure that only authorized individuals who have, where required,
25 signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A) are present
26 at those proceedings. The use of a document as an exhibit at a deposition shall not in
27 any way affect its designation as “CONFIDENTIAL.” Conversely, the fact that a
28 document has been designated “CONFIDENTIAL” shall not preclude its use at
                                                                  Case No. 2:20-cv-01975-KJM-DMC
     DC25-0000004                                           (PROPOSED) STIPULATED PROTECTIVE
     13863938.1
                                                  6                                        ORDER
     Case 2:20-cv-01975-KJM-DMC Document 35 Filed 08/10/21 Page 7 of 17


 1 deposition in any manner, or be deemed a limitation on the examination of a
 2 deponent or witness. Transcripts containing Protected Material shall have an
 3 obvious legend on the title page that the transcript contains Protected Material, and
 4 the title page shall be followed by a list of all pages (including line numbers as
 5 appropriate) that have been designated as Protected Material. The Designating Party
 6 shall inform the court reporter of these requirements, and be responsible for
 7 ensuring compliance with them. Any transcript that is prepared before the
 8 expiration of a 7-day period for designation shall be treated during that period as if it
 9 had been designated “CONFIDENTIAL” in its entirety unless otherwise agreed.
10 After the expiration of that period, the transcript shall be treated only as actually
11 designated.
12           (c) for information produced in some form other than documentary and for
13 any other tangible items, that the Producing Party affix in a prominent place on the
14 exterior of the container or containers in which the information or item is stored the
15 legend “CONFIDENTIAL.” If only a portion or portions of the information or item
16 warrant protection, the Producing Party, to the extent practicable, shall identify the
17 protected portion(s).
18           5.3    Inadvertent Failures to Designate. If timely corrected, an inadvertent
19 failure to designate qualified information or items does not, standing alone, waive
20 the Designating Party’s right to secure protection under this Order for such material.
21 "Timely correction", for purposes of this paragraph, means within thirty (30) days of
22 production of qualified information. Upon timely correction of a designation, the
23 Receiving Party must make reasonable efforts to assure that the material is treated in
24 accordance with the provisions of this Order.
25           6.     CHALLENGING CONFIDENTIALITY DESIGNATIONS
26           6.1    Timing of Challenges. Any Party or Non-Party may challenge a
27 designation of confidentiality at any time. Unless a prompt challenge to a
28 Designating Party’s confidentiality designation is necessary to avoid foreseeable,
                                                                 Case No. 2:20-cv-01975-KJM-DMC
     DC25-0000004                                          (PROPOSED) STIPULATED PROTECTIVE
     13863938.1
                                                 7                                        ORDER
     Case 2:20-cv-01975-KJM-DMC Document 35 Filed 08/10/21 Page 8 of 17


 1 substantial unfairness, unnecessary economic burdens, or a significant disruption or
 2 delay of the litigation, a Party does not waive its right to challenge a confidentiality
 3 designation by electing not to mount a challenge promptly after the original
 4 designation is disclosed.
 5           6.2    Meet and Confer. The Challenging Party shall initiate the dispute
 6 resolution process by providing written notice of each designation it is challenging
 7 and describing the basis for each challenge. To avoid ambiguity as to whether a
 8 challenge has been made, the written notice must recite that the challenge to
 9 confidentiality is being made in accordance with this specific paragraph of the
10 Protective Order. The parties shall attempt to resolve each challenge in good faith
11 and must begin the process by conferring directly (in voice to voice dialogue; other
12 forms of communication are not sufficient) within 14 days of the date of service of
13 notice. In conferring, the Challenging Party must explain the basis for its belief that
14 the confidentiality designation was not proper and must give the Designating Party
15 an opportunity to review the designated material, to reconsider the circumstances,
16 and, if no change in designation is offered, to explain the basis for the chosen
17 designation. A Challenging Party may proceed to the next stage of the challenge
18 process only if it has engaged in this meet and confer process first or establishes that
19 the Designating Party is unwilling to participate in the meet and confer process in a
20 timely manner.
21           6.3 Judicial Intervention. If the Parties cannot resolve a challenge without
22 court intervention, the Challenging Party shall file and serve a motion to remove
23 confidentiality designation under Civil Local Rule 230 (and in compliance with
24 Civil Local Rules 140 and 141.1, if applicable) within 21 days of the initial notice of
25 challenge or within 14 days of the parties agreeing that the meet and confer process
26 will not resolve their dispute, whichever is earlier. Each such motion must be
27 accompanied by a competent declaration affirming that the movant has complied
28 with the meet and confer requirements imposed in the preceding paragraph. Failure
                                                                Case No. 2:20-cv-01975-KJM-DMC
     DC25-0000004                                         (PROPOSED) STIPULATED PROTECTIVE
     13863938.1
                                                 8                                       ORDER
     Case 2:20-cv-01975-KJM-DMC Document 35 Filed 08/10/21 Page 9 of 17


 1 by the Challenging Party to make such a motion including the required declaration
 2 within 21 days (or 14 days, if applicable) shall automatically waive the
 3 confidentiality designation challenge for each challenged designation. In addition,
 4 the Designating Party may file a motion to retain a confidentiality designation at any
 5 time if there is good cause for doing so, including a challenge to the designation of a
 6 deposition transcript or any portions thereof. Any motion brought pursuant to this
 7 provision must be accompanied by a competent declaration affirming that the
 8 movant has complied with the meet and confer requirements imposed by the
 9 preceding paragraph.
10           The burden of persuasion in any such challenge proceeding shall be on the
11 Challenging Party. Frivolous challenges, and those made for an improper purpose
12 (e.g., to harass or impose unnecessary expenses and burdens on other parties) may
13 expose the Challenging Party to sanctions. All parties shall continue to afford the
14 material in question the level of protection to which it is entitled under the
15 Producing Party’s designation until the court rules on the challenge.
16           7.     ACCESS TO AND USE OF PROTECTED MATERIAL
17           7.1    Basic Principles. A Receiving Party may use Protected Material that is
18 disclosed or produced by another Party or by a Non-Party in connection with this
19 case only for prosecuting, defending, or attempting to settle this litigation. Such
20 Protected Material may be disclosed only to the categories of persons and under the
21 conditions described in this Order. When the litigation has been terminated, a
22 Receiving Party must comply with the provisions of section 13 below (FINAL
23 DISPOSITION).
24           Protected Material must be stored and maintained by a Receiving Party at a
25 location and in a secure manner that ensures that access is limited to the persons
26 authorized under this Order.
27           7.2    Disclosure of “CONFIDENTIAL” Information or Items. Unless
28 otherwise ordered by the court or permitted in writing by the Designating Party, a
                                                                 Case No. 2:20-cv-01975-KJM-DMC
     DC25-0000004                                          (PROPOSED) STIPULATED PROTECTIVE
     13863938.1
                                                 9                                        ORDER
     Case 2:20-cv-01975-KJM-DMC Document 35 Filed 08/10/21 Page 10 of 17


 1 Receiving Party may disclose any information or item designated
 2 “CONFIDENTIAL” only to:
 3           (a) the Receiving Party’s Outside Counsel of Record in this action, as well as
 4 employees of said Outside Counsel of Record to whom it is reasonably necessary to
 5 disclose the information for this litigation and who have signed the
 6 “Acknowledgment and Agreement to Be Bound” that is attached hereto as Exhibit
 7 A;
 8           (b) the officers, directors, and employees (including House Counsel) of the
 9 Receiving Party to whom disclosure is reasonably necessary for this litigation and
10 who have signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A);
11           (c) Experts (as defined in this Order) of the Receiving Party to whom
12 disclosure is reasonably necessary for this litigation and who have signed the
13 “Acknowledgment and Agreement to Be Bound” (Exhibit A);
14           (d) the court and its personnel;
15           (e) court reporters and their staff, professional jury or trial consultants, mock
16 jurors, and Professional Vendors to whom disclosure is reasonably necessary for this
17 litigation and who have signed the “Acknowledgment and Agreement to Be Bound”
18 (Exhibit A);
19           (f) during their depositions, witnesses in the action to whom disclosure is
20 reasonably necessary and who have signed the “Acknowledgment and Agreement to
21 Be Bound” (Exhibit A), unless otherwise agreed by the Designating Party or ordered
22 by the court. Pages of transcribed deposition testimony or exhibits to depositions
23 that reveal Protected Material must be separately bound by the court reporter,
24 labeled as provided in Paragraph 5(b) herein, and may not be disclosed to anyone
25 except as permitted under this Stipulated Protective Order.
26           (g) the author or recipient of a document containing the information or a
27 custodian or other person who otherwise possessed or knew the information.
28
                                                                   Case No. 2:20-cv-01975-KJM-DMC
     DC25-0000004                                            (PROPOSED) STIPULATED PROTECTIVE
     13863938.1
                                                  10                                        ORDER
     Case 2:20-cv-01975-KJM-DMC Document 35 Filed 08/10/21 Page 11 of 17


 1           (h) the Receiving Party’s insurance carrier or carrier(s) and their counsel to
 2 the extent reasonably related to any actual or potential coverage in connection with
 3 this Litigation.
 4           To the extent the Parties are unable to locate Court reporters and their staff
 5 who will sign the “Acknowledgment and Agreement to Be Bound” (Exhibit A)
 6 and/or neutral evaluators, mediators or arbitrators assigned to the Litigation by the
 7 court or retained for the cause by the mutual agreement of the Parties and who will
 8 sign the “Acknowledgment and Agreement to Be Bound” (Exhibit A), the parties
 9 agree to promptly meet and confer to reach a resolution.
10           8.     PROTECTED MATERIAL SUBPOENAED OR ORDERED
11 PRODUCED IN OTHER LITIGATION
12           If a Party is served with a subpoena or a court order issued in other litigation
13 that compels disclosure of any information or items designated in this action as
14 “CONFIDENTIAL,” that Party must:
15           (a) promptly notify in writing the Designating Party. Such notification shall
16 include a copy of the subpoena or court order;
17           (b) promptly notify in writing the party who caused the subpoena or order to
18 issue in the other litigation that some or all of the material covered by the subpoena
19 or order is subject to this Protective Order. Such notification shall include a copy of
20 this Stipulated Protective Order; and
21           (c) cooperate with respect to all reasonable procedures sought to be pursued
22 by the Designating Party whose Protected Material may be affected.
23           If the Designating Party timely seeks a protective order, the Party served with
24 the subpoena or court order shall not produce any information designated in this
25 action as “CONFIDENTIAL” before a determination by the court from which the
26 subpoena or order issued, unless the Party has obtained the Designating Party’s
27 permission. The Designating Party shall bear the burden and expense of seeking
28 protection in the court that issued the subpoena or order of its confidential material –
                                                                  Case No. 2:20-cv-01975-KJM-DMC
     DC25-0000004                                           (PROPOSED) STIPULATED PROTECTIVE
     13863938.1
                                                 11                                        ORDER
     Case 2:20-cv-01975-KJM-DMC Document 35 Filed 08/10/21 Page 12 of 17


 1 and nothing in these provisions should be construed as authorizing or encouraging a
 2 Receiving Party in this action to disobey a lawful directive from another court, or
 3 lawful subpoena issued in another action.
 4           9.     A NON-PARTY’S PROTECTED MATERIAL SOUGHT TO BE
 5 PRODUCED IN THIS LITIGATION
 6           A.     The terms of this Order are applicable to information produced by a
 7 Non-Party in this action and designated as “CONFIDENTIAL.” Such information
 8 produced by Non-Parties in connection with this litigation is protected by the
 9 remedies and relief provided by this Order. Nothing in these provisions should be
10 construed as prohibiting a Non-Party from seeking additional protections.
11           B.     In the event that a Party is required, by a valid discovery request, to
12 produce a Non-Party’s confidential information in its possession, and the Party is
13 subject to an agreement with the Non-Party not to produce the Non-Party’s
14 confidential information, then the Party shall:
15           (1) promptly notify in writing the Requesting Party and the Non-Party that
16 some or all of the information requested is subject to a confidentiality agreement
17 with a Non-Party;
18           (2) promptly provide the Requesting Party with a copy of any non-disclosure
19 or confidentiality agreement with the Non-Party;
20           (3) promptly provide the Non-Party with a copy of the Stipulated Protective
21 Order in this litigation, the relevant discovery request(s), and a reasonably specific
22 description of the information requested; and
23           (4) make the information requested available for inspection by the Non-
24 Party.
25           (c) If the Non-Party fails to object or seek a protective order from this court
26 within 14 days of receiving the notice and accompanying information, the Receiving
27 Party may produce the Non-Party’s confidential information responsive to the
28 discovery request. If the Non-Party timely seeks a protective order, the Receiving
                                                                   Case No. 2:20-cv-01975-KJM-DMC
     DC25-0000004                                            (PROPOSED) STIPULATED PROTECTIVE
     13863938.1
                                                  12                                        ORDER
     Case 2:20-cv-01975-KJM-DMC Document 35 Filed 08/10/21 Page 13 of 17


 1 Party shall not produce any information in its possession or control that is subject to
 2 the confidentiality agreement with the Non-Party before a determination by the
 3 court. Absent a court order to the contrary, the Non-Party shall bear the burden and
 4 expense of seeking protection in this court of its Protected Material.
 5           10.    UNAUTHORIZED DISCLOSURE OF PROTECTED
 6 MATERIAL
 7           If a Receiving Party learns that it, or any other Party to whom it has
 8 permissibly disclosed Protected Material in accordance with the terms of this
 9 Stipulated Protective Order, by inadvertence or otherwise, has disclosed Protected
10 Material to any person or in any circumstance not authorized under this Stipulated
11 Protective Order, the Receiving Party must (a) notify the Designating Party in
12 writing of the unauthorized disclosure within five (5) days of the discovery of such
13 disclosure; (b) use its best efforts to retrieve all unauthorized copies of the Protected
14 Material; (c) inform the person or persons to whom unauthorized disclosures were
15 made of all the terms of this Order; and (d) request such person or persons to
16 execute the “Acknowledgment and Agreement to Be Bound” that is attached hereto
17 as Exhibit A.
18           11.    INADVERTENT PRODUCTION OF PRIVILEGED OR
19 OTHERWISE PROTECTED MATERIAL
20           11.1 When a Producing Party gives timely notice to Receiving Parties that
21 certain inadvertently produced material is subject to a claim of privilege or other
22 protection, the obligations of the Receiving Parties are those set forth in Federal
23 Rule of Civil Procedure 26(b)(5)(B). "Timely notice" for purposes of this Protective
24 Order, means within thirty (30) days of production. This provision is not intended
25 to modify whatever procedure may be established in an e-discovery order that
26 provides for production without prior privilege review. Pursuant to Federal Rule of
27 Evidence 502(d) and (e), insofar as the parties reach an agreement on the effect of
28 disclosure of a communication or information covered by the attorney-client
                                                                  Case No. 2:20-cv-01975-KJM-DMC
     DC25-0000004                                           (PROPOSED) STIPULATED PROTECTIVE
     13863938.1
                                                 13                                        ORDER
     Case 2:20-cv-01975-KJM-DMC Document 35 Filed 08/10/21 Page 14 of 17


 1 privilege or work product protection, the parties may incorporate their agreement in
 2 the stipulated protective order submitted to the court.
 3           12.    MISCELLANEOUS
 4           12.1 Right to Further Relief. Nothing in this Order abridges the right of any
 5 person to seek its modification by the court in the future.
 6           12.2 Right to Assert Other Objections. By stipulating to the entry of this
 7 Protective Order no Party waives any right it otherwise would have to object to
 8 disclosing or producing any information or item on any ground not addressed in this
 9 Stipulated Protective Order. Similarly, no Party waives any right to object on any
10 ground to use in evidence of any of the material covered by this Protective Order.
11           12.3 Filing Protected Material. Without written permission from the
12 Designating Party or a court order secured after appropriate notice to all interested
13 persons, a Party may not file in the public record in this action any Protected
14 Material. A Party that seeks to file under seal any Protected Material must comply
15 with Civil Local Rule 141 and this Court’s Standing Orders. Protected Material
16 may only be filed under seal pursuant to a court order authorizing the sealing of the
17 specific Protected Material at issue. Pursuant to Civil Local Rule 141, a sealing
18 order will issue only upon a request establishing that the Protected Material at issue
19 is privileged, protectable as a trade secret, or otherwise entitled to protection under
20 the law. If a Receiving Party's request to file Protected Material under seal pursuant
21 to Civil Local Rule 141 is denied by the court, then the Receiving Party may file the
22 information in the public record, unless otherwise instructed by the court.
23           13.    FINAL DISPOSITION
24           Within 60 days after the final disposition of this action, as defined in
25 paragraph 4, each Receiving Party must return all Protected Material to the
26 Producing Party or destroy such material. As used in this subdivision, “all Protected
27 Material” includes all copies, abstracts, compilations, summaries, and any other
28 format reproducing or capturing any of the Protected Material. Whether the
                                                                   Case No. 2:20-cv-01975-KJM-DMC
     DC25-0000004                                            (PROPOSED) STIPULATED PROTECTIVE
     13863938.1
                                                  14                                        ORDER
     Case 2:20-cv-01975-KJM-DMC Document 35 Filed 08/10/21 Page 15 of 17


 1 Protected Material is returned or destroyed, the Receiving Party must submit a
 2 written certification to the Producing Party (and, if not the same person or entity, to
 3 the Designating Party) by the 60 day deadline that (1) identifies (by category, where
 4 appropriate) all the Protected Material that was returned or destroyed and (2) affirms
 5 that the Receiving Party has not retained any copies, abstracts, compilations,
 6 summaries or any other format reproducing or capturing any of the Protected
 7 Material. Notwithstanding this provision, Counsel are entitled to retain an archival
 8 copy of all pleadings, motion papers, trial, deposition, and hearing transcripts, legal
 9 memoranda, correspondence, deposition and trial exhibits, expert reports, attorney
10 work product, and consultant and expert work product, even if such materials
11 contain Protected Material. Any such archival copies that contain or constitute
12 Protected Material remain subject to this Protective Order as set forth in Section 4
13 (DURATION).
14
15
16           IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.
17
18 Dated: August 9, 2021                 LAW OFFICES OF TERRENCE A. BEARD
19
20
                                         By:         /s/ Terrence A. Beard
21
                                               Terrence A. Beard
22                                             Attorney for Plaintiff
23
24
25
26
27
28
                                                                Case No. 2:20-cv-01975-KJM-DMC
     DC25-0000004                                         (PROPOSED) STIPULATED PROTECTIVE
     13863938.1
                                               15                                        ORDER
     Case 2:20-cv-01975-KJM-DMC Document 35 Filed 08/10/21 Page 16 of 17


 1 Dated: August 9, 2021              HAIGHT BROWN & BONESTEEL LLP
                                      MOORE & LEE, LLP
 2
 3
 4                                    By:         /s/ Leah B. Mason
 5                                          Krsto Mijanovic
 6                                          Leah B. Mason
                                            Erica Rutner
 7                                          Attorneys for Defendant
 8                                          DOMETIC CORPORATION

 9
10
             PURSUANT TO STIPULATION, IT IS SO ORDERED.
11
12
     Dated: August 9, 2021
13                                            ________________________________
14                                            DENNIS M. COTA
                                              UNITED STATES MAGISTRATE
15                                            JUDGE
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                          Case No. 2:20-cv-01975-KJM-DMC
     DC25-0000004                                   (PROPOSED) STIPULATED PROTECTIVE
     13863938.1
                                            16                                     ORDER
     Case 2:20-cv-01975-KJM-DMC Document 35 Filed 08/10/21 Page 17 of 17


 1                                         EXHIBIT A
 2                  ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
 3           I, _____________________________ [print or type full name], of
 4 _________________ [print or type full address], declare under penalty of perjury
 5 that I have read in its entirety and understand the Stipulated Protective Order that
 6 was issued by the United States District Court for the Eastern District of California
 7 on ________ in the case of Labbe’, et al. vs. Dometic, No. 2:20-cv-01975-KJM-
 8 DMC. I agree to comply with and to be bound by all the terms of this Stipulated
 9 Protective Order and I understand and acknowledge that failure to so comply could
10 expose me to sanctions and punishment in the nature of contempt. I solemnly
11 promise that I will not disclose in any manner any information or item that is subject
12 to this Stipulated Protective Order to any person or entity except in strict compliance
13 with the provisions of this Order.
14           I further agree to submit to the jurisdiction of the United States District Court
15 for the Eastern District of California for the purpose of enforcing the terms of this
16 Stipulated Protective Order, even if such enforcement proceedings occur after
17 termination of this action.
18           I hereby appoint __________________________ [print or type full name] of
19 _______________________________________ [print or type full address and
20 telephone number] as my California agent for service of process in connection with
21 this action or any proceedings related to enforcement of this Stipulated Protective
22 Order.
23 Date: ______________________________________
24 City and State where sworn and signed: _________________________________
25
26 Printed name: _______________________________
27
28 Signature: __________________________________
                                                                  Case No. 2:20-cv-01975-KJM-DMC
     DC25-0000004                                           (PROPOSED) STIPULATED PROTECTIVE
     13863938.1
                                                  17                                       ORDER
